Case:18-06035-MCF13 Doc#:108 Filed:09/18/19 Entered:09/18/19 18:43:59                  Desc: Main
  Case no. 18-06035 BKT/O      Document Page 1 of 6
  In Re Carmen Socorro Rivera Guzman


                   IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF PUERTO RICO

   IN RE:                                              CASE NO. 18-06035 BKT/O
   CARMEN SOCORRO RIVERA
   GUZMAN                                              CHAPTER 13
   Social Security: xxx-xx-3608

   DEBTOR

         OPPOSITION TO MOTION REQUESTING RECONSIDERATION
                 ORDER AT DOCKET ENTRIES 58 AND 85

  TO THE HONORABLE COURT:

  COMES NOW Debtor, represented by Legal Partners, PSC., and through the undersigned

  attorney respectfully represents and prays as follows:


  1.     Jose Mendez Albarran and Olga Cifra Fontan, herein after "Mendez Albarran", on

  August 14, 2019, filed at Docket No. 94, a motion requesting reconsideration of the order

  entered at Docket No. 85, in which this Honorable Court denied, the untimely1 motion for

  reconsideration filed at 72. In other words, they are requesting the reconsideration of the

  denial of the late reconsideration. And, just to explain the genesis of these motions for

  reconsideration, this Honorable Court denied the Mendez Albarran motion requesting leave

  to file a proof of claim after the expiration of the claims bar date, filed at Docket No. 28.




         1
                The order was entered on docket on May 15, 2019, Docket No. 58. The
                motion seeking reconsideration was filed on June 18, 2019, Docket No. 70.
                The motion was filed 34 days after the order was entered not within the 14
                days mandated by Fed.R.Bnkr.P. 9023.

                                                1
Case:18-06035-MCF13 Doc#:108 Filed:09/18/19 Entered:09/18/19 18:43:59                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 2 of 6
  In Re Carmen Socorro Rivera Guzman


  No Remedy Available

  2.     First, Mendez Albarran must understand that the remedy sought at Docket No. 28,

  to allow a filing of a late proof of claim, is not available by law under the circumstances of

  this case. They must understand that this Honorable Court cannot provide a relief that is

  contrary to law, and they shall understand it, or harsher2 consequences may come. No

  matter how many reconsiderations are filed, the remedy does not exist.


  3.     Under Bankruptcy Rule 9006(b)(3), this Honorable Court can grant an extension

  of a non-governmental creditor's deadline to file a proof of claim “only to the extent and

  under the conditions stated in” Bankruptcy Rule 3002(c) itself. Bankruptcy Rule 3002(c)

  provides seven enumerated exceptions to the timely filing of a proof of claim, and none

  is present in this case: "Under Rule 9006(b)(3), bankruptcy courts are not permitted

  to authorize an untimely claim filing in Chapter 7 or 13 on the basis of the excusable

  neglect standard of Rule 9006(b)(1) . . . bankruptcy court lacks the power to enlarge the

  time for filing claims in Chapter 13 cases on any equitable basis." In re Heyden, 570 B.R.

  489, 492–93 (Bankr. W.D. Pa. 2017):




         2
                Bnkr. R. 9011(b) establishes a litigant’s duty to conduct a reasonable
                inquiry into the facts and the law before signing pleadings, filing and
                submitting motions and other documents and advocating before a court of
                law. See, Business Guides, Inc. v. Chromatic Communications Enterps.,
                Inc., 498 U.S. 533, 111 S. Ct. 922, 933, 112 L. Ed. 2d 1140 (1991); Bobe-
                Muniz v. Caribbean Restaurants, Inc., 76 F. Supp. 2d 171, 175 (D.P.R.
                1999). The claims and other legal contentions presented to the court must
                be warranted by existing law. See, Nyer v. Winterthur Intern., 290 F.3d
                456, 461 (1st Cir. 2002).

                                                2
Case:18-06035-MCF13 Doc#:108 Filed:09/18/19 Entered:09/18/19 18:43:59                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 3 of 6
  In Re Carmen Socorro Rivera Guzman


  Reconsideration of a Denial of Reconsideration

  4.     The second thing the Mendez Albarran must understand is that, procedurally

  speaking, they are only requesting reconsideration of the order denying the

  reconsideration, Docket No. 85, as they cannot seek a second belated reconsideration of the

  order entered at Docket No. 58, denying the motion filed at Docket No. 28.

         The appellants, however, did not timely appeal the underlying judgment. Fed.
         R. App. P 4(a)(1) dictates that “the notice of appeal required by Rule 3 must
         be filed with the clerk of the district court within 30 days after the date of
         entry of the judgment or order appealed from.” While an initial motion for
         reconsideration filed within ten days of the entry of the final judgment tolls
         the period in which a litigant must file a notice of appeal, see Fed.R.Civ.P.
         59(e); Fiore, 960 F.2d at 234; Feinstein v. Moses, 951 F.2d 16, 18 (1st
         Cir.1991), a subsequent motion for reconsideration served within
         ten days of the order denying the initial motion for
         reconsideration but more than ten days after the entry of the
         original judgment does not toll “the time for appealing from that
         judgment,” Acevedo–Villalobos v. Hernandez, 22 F.3d 384, 389 (1st
         Cir.1994); see Glinka v. Maytag Corp., 90 F.3d 72, 74 (2d Cir.1996) (“Allowing
         subsequent motions to repeatedly toll the filing period for a notice of appeal
         would encourage frivolous motions and undermine a fundamental canon
         of our legal system, to promote the finality of judgments.”); Wright v.
         Preferred Research, Inc., 891 F.2d 886, 889 (11th Cir.1990) (“Both the
         language and purpose of Rule 4(a)(4) indicate that the time for appeal is
         postponed only by an original motion of the type specified. I.e., a motion to
         reconsider an order disposing of such a motion will not further postpone the
         time to appeal.”) (quoting 9 Moore's Federal Practice ¶ 204.12[1] ); Charles
         L.M. v. Northeast Indep. Sch. Dist., 884 F.2d 869, 870 (5th Cir.1989) (“[T]he
         second motion was a successive motion for reconsideration, condemned by
         well-established authority in this and other circuits . . . [T]he filing of the
         second motion did not toll the running of the thirty-day time for appeal . .
         . ”). Aybar v. Crispin-Reyes, 118 F.3d 10, 14 (1st Cir. 1997) Bold Supplied.

  5.    The first reconsideration was untimely filed, and the Court denied the motion at

  Docket No. 85. Thus, in this second reconsideration they must show that somehow the

  Court erred in denying the first motion for reconsideration, buy the Mendez Albarran do

  not even come close.


                                               3
Case:18-06035-MCF13 Doc#:108 Filed:09/18/19 Entered:09/18/19 18:43:59                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 4 of 6
  In Re Carmen Socorro Rivera Guzman


  6.     The Court should summarily deny this second motion for reconsideration, for the

  same reasons, the Court denied the first motion for reconsideration. To avoid being

  repetitive, we include by reference as if fully repeated herein the arguments presented at

  Docket No. 80.


  7.     This Honorable Court may not entertain Mendez Albarran's second motion for

  reconsideration, as they failed to meet the legal standard set forth by the case law within

  the First Circuit. There is no newly discovered evidence, there is no intervening change in

  law, and clearly there is no manifest error of law or fact. There is a clear pattern of adding

  new arguments, never made before, in every new motion for reconsideration, and that must

  be stopped.


  8.     Any new argument being made in the second motion for reconsideration should be

  denied as untimely without any justification. They have no merit and they were twice

  waived. They are being raised for the first time in the second reconsideration, and since it

  does not adhere to the legal standards of abuse of discretion. A clear example of late, and

  twice late piece meal litigation.


  Manifest Injustice

  9.     Without explaining, Mendez Albarran argues that the Court's denial of their motion

  for reconsideration is a manifest injustice. They are incorrectly arguing their first motion,

  filed at Docket No. 28. Again, they must understand that train left.


  10.    We fail to see how not allowing the late filing a Proof of Claim can be a manifest

  injustice. It is the inevitable legal consequence of their own acts, omissions and

                                                4
Case:18-06035-MCF13 Doc#:108 Filed:09/18/19 Entered:09/18/19 18:43:59                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 5 of 6
  In Re Carmen Socorro Rivera Guzman


  shortcomings. Under the facts of this case, the rule does not allow the late filing of a Proof

  of Claim, there cannot be a manifest injustice, it is the law. The Mendez Albarran must

  understand that this Court cannot change the law nor the rules under the unsupported

  pretext of "manifest injustice."


  11.    The motion fails to meet any of the requirements needed to move the discretion of

  this Court. In a motion for reconsideration, “the moving party must either clearly establish

  a manifest error of law or must present newly discovered evidence.” Marie v. Allied Home

  Mortgage Corp., 402 F.3d 1, 7 n.2 (1st Cir. 2005) (quoting Pomerleau v. W. Springfield Pub.

  Sch., 362 F.3d 143, 146 n.2 (1st Cir. 2004)). In its second motion for reconsideration, the

  Mendez Albarran failed to establish a manifest error of law, newly discovered evidence,

  manifest injustice or an intervening change in controlling law. Consequently, the Court

  should find that the Mendez Albarran is not entitled to reconsideration of the order.


  WHEREFORE we pray from this Honorable Court to deny the second motion for

  reconsideration, for the reasons expressed in this motion.


  I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system which will send notification, upon information and
  belief, of such filing to: Madeleine Llovet Otero, Esq. and Monsita Lecaroz Arribas, Esq.,
  U.S. Trustee’s Office, and Alejandro Oliveras Rivera, Esq., in addition to any and all parties
  registered in this case to receive CM/ECF Notices. We will serve by regular mail this
  document to any the above-named persons, upon knowing that they are non CM/ECF
  participants.
  RESPECTFULLY SUBMITTED.
  In Carolina, Puerto Rico, September 18, 2019




                                                5
Case:18-06035-MCF13 Doc#:108 Filed:09/18/19 Entered:09/18/19 18:43:59    Desc: Main
  Case no. 18-06035 BKT/O      Document Page 6 of 6
  In Re Carmen Socorro Rivera Guzman


                                                   LEGAL PARTNERS, P.S.C.
                                             138 Winston Churchill Ave., PMB 316
                                                      San Juan, P.R. 00926-6023
                                                       Telephone: (787) 791-1818
                                                             Fax: (787) 791-4260

                                                    /s/Juan M. Suárez Cobo
                                                    JUAN M. SUÁREZ COBO
                                                               USDCPR 211010
                                                        suarezcobo@gmail.com
                                                                   Attorney for:
                                                  Carmen Socorro Rivera Guzman




                                       6
